COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-07-434-CR

MICHAEL MOSS                                                        APPELLANT


                                             V.

THE STATE OF TEXAS                                                      STATE

                                          ----------

           FROM THE 213 TH DISTRICT COURT OF TARRANT COUNTY



               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered the appellant’s “Motion To Dismiss Appeal.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. T EX. R.

A PP. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See id.; T EX.

R. A PP. P. 43.2(f).

                                                       PER CURIAM

PANEL D:       DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: May 8, 2008


      1
          … See T EX. R. A PP. P. 47.4.